DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed 30 November 2021.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 22 January 2021, 02 June 2021, and 15 December 2021 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, “[Problem] To achieve a sail movement comprising rotation while revolving, using a relatively simple structure that does not easily break. [Solution]” should be deleted.
All instances of “axis of rotation 4b” should be changed to --axle 4b-- (note: “axis of rotation” is used to denote structure, which is contrary to its accepted meaning).
On page 29, “4b: Axis of rotation” should be changed to --4b: Axle--.
Appropriate correction is required.

Claim Objections
Claims 10-16 are objected to because of the following informalities: 
	In claim 10, line 1, a colon should be added after “comprising”.
In claim 10, line 4, “wherein a sheet is stretched on the frame” should be changed to --having a sheet stretched thereon--.
In claim 10, line 4, “axis of rotation” should be changed to --axle-- (note: “axis of rotation” is used to denote structure, which is contrary to its accepted meaning).
In claim 10, line 5, “the” (before “edges” - both instances) should be deleted (to imbue proper antecedent basis practice).
In claim 10, line 7, “the” (before “common”) should be changed to --a-- (to imbue proper antecedent basis practice).
In claim 10, line 9, “the” (before “rotation”) should be deleted (to imbue proper antecedent basis practice).
In claim 10, line 9, “the revolution of the sail units” should be changed to --the sail units revolving around the common axis-- (to improve the formality of the claim).
In claim 10, 4th line from bottom, “around the axis of rotation” should be changed to --adjacent the respective axle-- (note: “around” is unclear).
In claim 10, 3rd line from bottom, “being installed in the supporting bodies” should be deleted (since it is superfluous in light of the antecedent “closed guide tracks being installed in each of the supporting bodies”).
In claim 10, 2nd line from bottom, “join the sail units and” should be changed to --extend from the sail units into-- (to improve the formality of the claim).
In claim 11, the comma in line 2 should be changed to a colon and the clause “wherein the radius… x axis is θ” should be moved to after the equations.
In claim 11, line 2, “the” (before “radius”) should be changed to --a-- (to imbue proper antecedent basis practice).
claim 11, line 3, “the” (before “radius”) should be changed to --a-- (to imbue proper antecedent basis practice).
In claim 11, line 4, “the” (before “revolution”) should be changed to --a-- (to imbue proper antecedent basis practice).
In claim 11, “[Exp. 17]” should be deleted.
In claim 11, the “0 ~ 180° should be changed to --0 to 180°--.
In claim 11, the “180 ~ 360° should be changed to --180 to 360°--.
In claim 12, the comma in line 2 should be changed to a colon and the clause “wherein the radius… y axis is θ” should be moved to after the equations.
In claim 12, line 2, “the” (before “radius”) should be changed to --a-- (to imbue proper antecedent basis practice).
In claim 12, line 3, “the” (before “radius”) should be changed to --a-- (to imbue proper antecedent basis practice).
In claim 12, line 4, “the” (before “revolution”) should be changed to --a-- (to imbue proper antecedent basis practice).
In claim 12, “[Exp. 18]” should be deleted.
In claim 13, line 1, “the” should be changed to --each--.
In claim 13, line 2, a colon should be added after “of”.
In claim 13, all reference characters should be deleted.
In claim 15, line 2, “the” (before “first”) should be changed to --a--.
In claim 15, line 3, “the” (before “second”) should be changed to --a--.
In claim 15, line 3, “the other” should be changed to --another--.
In claim 15, line 4, --the-- should be added before “same”.
In claim 15, 3rd line from bottom, “the” (before “first”) should be deleted.
In claim 15, 2nd line from bottom, “the” (before “second”) should be deleted.
In claim 15, 2nd line from bottom, “the other” should be changed to --another--.
In claim 16, line 2, “the” (before “first”) should be changed to --a--.
claim 16, line 3, “the” (before “second”) should be changed to --a--.
In claim 16, line 3, “the other side” should be changed to --another--.
In claim 16, last line, “means of” should be deleted.
Claim 14 is objected to due to dependence on an above claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 12, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 11, the variable “xT” renders the claim indefinite since it is not defined by the claim.

In claim 11, the variable “yT” renders the claim indefinite since it is not defined by the claim.

claim 11, the variable “x” renders the claim indefinite since it is not defined by the claim.

In claim 11, the variable “y” renders the claim indefinite since it is not defined by the claim.

In claim 11, the recitation “y≥0” renders the claim indefinite since “y” is additionally presented/claimed as a dependent variable of an equation - i.e., specifying a range of values for “y” is redundant and, thus, confusing. In order to overcome this rejection, the Office recommends deleting this recitation.

In claim 11, the recitation “y<0” renders the claim indefinite since “y” is additionally presented/claimed as a dependent variable of an equation - i.e., specifying a range of values for “y” is redundant and, thus, confusing. In order to overcome this rejection, the Office recommends deleting this recitation.

In claim 11, the limitation recited as “the positive x axis” renders the claim indefinite since there is no antecedently established Cartesian-coordinate system that can give meaning to this direction.

In claim 12, the variable “xT” renders the claim indefinite since it is not defined by the claim.

In claim 12, the variable “yT” renders the claim indefinite since it is not defined by the claim.

claim 12, the variable “x” renders the claim indefinite since it is not defined by the claim.

In claim 12, the variable “y” renders the claim indefinite since it is not defined by the claim.

In claim 12, the limitation recited as “the negative y axis” renders the claim indefinite since there is no antecedently established Cartesian-coordinate system that can give meaning to this direction.

In claim 15, the term “similar” is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (WO 2010/031200; see attached copy and translation) in view of Arnold et al. (DE 19611906 A1 - hereafter referred to as Arnold; cited in an IDS; see attached translation).

In reference to claim 10 
Xiang discloses:
A sail device comprising:
a pair of supporting bodies (i.e., the upper and lower elements comprising guide grooves 15 and 16 - see Figure 3);
a plurality of sail units each comprising a sail (11 - Figure 3) being composed of a plate or  (note: strike-through text is ignored since the presence of “or” permits the presence of only “plate”) and an axis of rotation (i.e., shaft 14 - Figure 3) being attached to and protruding from the edges of the plate or  (note: strike-through text is ignored due to the presence of “or” establishing it as optional) and installed (via rods 121,181 and sliders 12,18 - Figure 3), wherein the sail units are allowed to revolve (see Figure 1) around the common axis of the supporting bodies;
a pair of closed guide tracks (i.e., guide grooves 15 and 16 - Figure 3) each being installed in each of the supporting bodies and regulating the rotation angles of the sail units in the course of the revolution of the sail units; and
a plurality of engagement parts (i.e., sliders 12 and 18 - Figure 3) being attached to the edges of the plates or  (note: strike-through text is ignored due to the presence of “or” establishing it as optional) and protruding around the axis of rotation in the direction of the axis and being installed (see Figure 3) movably on the guide tracks being installed in the supporting bodies,
wherein the engagement parts join (see Figure 3) the sail units and the guide tracks and allow the sail units to move along the guide tracks.

Xiang does not disclose:
	the axis of rotation is on the supporting bodies for free rotation.


a vertical axis wind turbine comprising outer and inner supporting bodies (3,4) and sail units having rotation shafts (5) that are received in the supporting bodies.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Xiang to lengthen the “axis of rotation” (i.e., shaft 14) such that it is received within the “supporting bodies”, as disclosed by Arnold, for the purpose of providing increased support to the “sail units”.

In reference to claim 15 (as far as it is clear and definite)
Xiang in view of Arnold addresses:
The sail device of claim 10 wherein
the guide tracks (Xiang - 15,16) comprise the first guide track being disposed on one side (i.e., lower side - see Xiang Figure 3) of the sail units and the second guide track being disposed on the other side (i.e., upper side - see Xiang Figure 3) of the sail units and having a track pattern same as or similar to the track pattern of the first guide track when the first guide track and the second guide track are disposed face to face and wherein
the engagement parts (Xiang - 12,18) comprise the first engagement parts engaging (via Xiang rods 121,181) one edge (i.e., a lower edge - see Xiang Figure 3) of each of the sail units with the first guide track (Xiang - 15) and the second engagement parts engaging the other edge (i.e., an upper edge - see Xiang Figure 3) of the sail unit with the second guide track (Xiang - 16).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Arnold and Akima (JP 2005180346 A; cited in an IDS; see attached translation).

In reference to claim 11 (as far as it is clear and definite)
Xiang in view of Arnold addresses:
The sail device of claim 10.

Xiang in view of Arnold does not address:

    PNG
    media_image1.png
    12
    139
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    12
    139
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    12
    139
    media_image1.png
    Greyscale

	
It is noted that Applicant’s disclosure indicates that the above equations for the guide tracks result from at the least: (1) specifying a circular path T for the mid-point (i.e., the location of “axis of rotation” / axle 4b) of the sail in its revolution about the central axis A, (2) the engagement parts 8a,8b being equidistantly spaced from the mid-point of the sail, and (3) the sails having specific orientations at θ = 0°, 90°, 180°, and 270°, and intermediate locations, shown in Figure 10.

Akima discloses:
a vertical axis wind turbine comprising sails (9) having engagement parts (13) received in and following guide tracks (12) of a supporting body (2), wherein each sail revolves around a central axis (~5) such that a mid-point thereof follows a circular path (see circle E in Figure 2) around the central axis; the sails (9) have orientations (see Figure 2) at θ = 0°, 90°, 180°, and 

    PNG
    media_image2.png
    397
    363
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    346
    423
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Xiang in view of Arnold to configure the guide tracks to make each sail achieve the orientations shown in Akima Figure 2 at θ = 0°, 90°, 180°, and 270° (using Applicant’s convention), and the intermediate locations, for the purpose of ensuring sufficient power generation (i.e., due to use of a known path for this particular type of wind turbine). Such a modification would result in a shape of the guide tracks that is, at the least, very similar to that described by the above equations. Insofar as any marginal difference could exist between the path/shape of the guide tracks resulting from the claimed equations and the path/shape resulting from the proposed combination, it is further noted that such a difference would be negated by the obviousness for one having ordinary skill in the art to optimize the wind turbine to achieve a desired performance (note: MPEP 2144.05 states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”).

In reference to claim 14
Xiang in view of Arnold addresses:
The sail device of claim 10.

Xiang in view of Arnold does not address:
each of the engagement parts is installed via a moveable joint on each edge of each of the sail units.

Akima discloses:
a vertical axis wind turbine comprising sails (9) having engagement parts (13) that are fixed (see par. [0032] of attached translation) to the sails by a nut and shaft (17). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Xiang in view of Arnold to include attaching the engagement parts by a shaft and nut, as disclosed by Akima, for the purpose of making them separable in order to permit independent repair / replacement thereof.

Xiang in view of Arnold and Akima therefore addresses:
each of the engagement parts is installed via a moveable joint (note: the nut and shaft configuration of Akima can be removed and, thus, is moveable) on each edge of each of the sail units.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Arnold and Sakoda (JP 200814303 A; cited in an IDS; see attached translation).

In reference to claim 12 (as far as it is clear and definite)
Xiang in view of Arnold addresses:
The sail device of claim 10.

    PNG
    media_image4.png
    154
    700
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    51
    165
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    51
    165
    media_image5.png
    Greyscale


It is noted that Applicant’s disclosure indicates that the above equations for the guide tracks result from at the least: (1) specifying a circular path T for the mid-point (i.e., the location of “axis of rotation” / axle 4b) of the sail in its revolution about the central axis A, (2) the engagement parts 8a,8b being equidistantly spaced from the mid-point of the sail, and (3) the sails having specific orientations at θ = 0°, 90°, 180°, and 270°, and intermediate locations, shown in Figure 12.

Sakoda discloses:
a vertical axis wind turbine comprising sails (28) having engagement parts (29a,29b) received in and following guide tracks (31a,31b & 34) of a supporting body (19), wherein each sail revolves around a central axis (~21) such that a mid-point thereof follows a circular path (see circle R in Figure 2) around the central axis; the sails (28) have orientations (see Figure 3) at θ = 

    PNG
    media_image6.png
    329
    265
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    355
    385
    media_image7.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Xiang in view of Arnold to configure the guide tracks to make each sail achieve the orientations shown in Sakoda Figure 3 at θ = 0°, 90°, 180°, and 270° (using Applicant’s convention), and the intermediate locations, for the purpose of ensuring sufficient power generation (i.e., due to use of a known path for this particular type of wind turbine). Such a modification would result in a shape of the guide tracks that is, at the least, very similar to that described by the above equations. Insofar as any marginal difference could exist between the path/shape of the guide tracks resulting from the claimed equations and the path/shape resulting from the proposed combination, it is further noted that such a difference would be negated by the obviousness for one having ordinary skill in the art to optimize the wind turbine to achieve a desired performance (note: MPEP 2144.05 states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Arnold and Iqbal (US 2016/0208775).

In reference to claim 16
Xiang in view of Arnold addresses:
The sail device of claim 10 wherein
the supporting bodies comprise the first supporting body being disposed on one side (i.e., a lower side - see Xiang Figure 3) of the sail units and the second supporting body being disposed on the other side (i.e., an upper side - see Xiang Figure 3) of the sail units, and the first supporting body and the second supporting body are connected with each other by means of a connecting rod (19 - Figure 3).

Xiang in view of Arnold does not address:
	a plurality of the rod.

Iqbal discloses:
a vertical axis wind turbine comprising sails (1) supported by an upper body (6T & 7T) and a lower body (6B & 7B), wherein a plurality of connecting rods (12L,12R) extend between the upper and lower bodies. 

Furthermore, examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed in MPEP 2144.04, one being the act of duplicating parts.
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Xiang in view of Arnold to include  .

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or fairly suggest the constructional details required by claim 13 in combination with the limitations of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745